211 S.W.3d 644 (2007)
Rochelle CURRY, Claimant/Appellant,
v.
GRAYBAR ELECTRIC COMPANY, INC., and Division of Employment Security, Respondents.
No. ED 89000.
Missouri Court of Appeals, Eastern District, Division Five.
January 16, 2007.
*645 Rochelle Curry, Ferguson, pro se.
Cynthia Ann Quetsch, Jefferson City, MO, for respondent.
BOOKER T. SHAW, Chief Judge.
Rochelle Curry (Claimant) appeals from the decision of the Labor and Industrial Relations Commission affirming the Appeals Tribunal's decision that she was disqualified from receiving unemployment compensation. The Division of Employment Security (Division) has filed a motion to dismiss Claimant's appeal because the notice of appeal to this Court is untimely. Claimant has not filed a response to the motion.
After the Commission's decision is mailed to the parties, it becomes final ten days later. Section 288.200.2, RSMo 2000. After the decision becomes final, the notice of appeal to this Court from the Commission's decision is due within twenty days. Section 288.210, RSMo 2000. Here, the Commission mailed its decision to Claimant on October 30, 2006. Therefore, the notice of appeal was due on November 29, 2006. Sections 288.200.2, 288.210. Claimant mailed her notice of appeal in an envelope postmarked November 30, 2006, and it is deemed filed as of that date. Section 288.240, RSMo 2000. Therefore, Claimant's notice of appeal is untimely.
Section 288.210 makes no allowance for the filing of a late notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Garcia v. Midtown Home Improvements, Inc., 165 S.W.3d 561, 562 (Mo.App. E.D.2005).
The Division's motion to dismiss is granted. Claimant's appeal is dismissed for lack of jurisdiction.
GLENN A. NORTON and PATRICIA L. COHEN, JJ., concur.